Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given on 3/2/2021, after telephone interviews with Mr. James Fajkowski (attorney of record). Interview Summary: We discussed modifying independent claim 1, by incorporating access control contents from claim 9, incorporating mathematical expressions element from claim 1 into claim 16, and incorporating prioritization element of claim 9 into claim 21. 


AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions of the claims in the application:

Listing of Claims:

	(Currently amended)	A system operating on real-time data derived from a plurality of data sources for supporting user-definable rules and providing user notifications comprising a computing device configured to:
one or more parameters and toggle between a tabular display and a graphical display; 
receive at least one of a user-defined rule or a threshold value associated with the parameter from a user-interface element, wherein the user-defined rule or the threshold value are definable using a scripting language; and 
provide a notification to a user when the one or more parameters satisfies the user-defined rule or exceeds the threshold value, wherein the user-defined rule comprises mathematical relations and conditional expressions, 
wherein access to create or modify the user-defined rules and threshold values is limited based on different classes of users such as clinical users, non-clinical users, or other classes of user.
(Original)	The system of claim l, wherein the threshold value comprises a plurality of proximal threshold levels corresponding to respective levels of notification, the proximal threshold values comprising:
a first threshold value having a first level of notification; and 
a second threshold value having a second level of notification, the second level of notification indicating a higher level of severity of the parameter associated with the threshold values.
(Original)	The system of claim 1, wherein the notification includes a visual icon indicating a relative value of the parameter which triggered the notification.
(Original)	The system of claim 1, wherein the notification is based on the user-defined rule and the threshold value.
(Cancelled)	 
(Original)	The system of claim 1, wherein the user-defined rule or the threshold value is tailored to a specific patient or a specific department.
(Cancelled)	 
(Original)	The system of claim 1, wherein:

the computing device is further configured to compare the numeric values of the user-defined rules and threshold values to determine which notification is sent to the user.
(Previously Presented)	A method providing user notifications and smart alarms, comprising:
dynamically displaying a parameter associated with a patient; 
receiving at least one of a user-defined rule or a threshold value associated with the parameter, wherein the user-defined rule or the threshold value are definable using a scripting language; and
prioritizing triggering of at least one of the user-defined rule or the threshold value based on numerical values assigned to the user-defined rule or threshold value, respectively;
transmitting, by a computing device, a notification to a user when the at least one of a user-defined rule or the threshold value is triggered, 
wherein access to create or modify the user-defined rules and threshold values is limited based on different classes of users such as clinical users, non-clinical users, or other classes of user.
(Cancelled)	 
(Original)	The method of claim 9, further comprising receiving user comments via a user-interface element when the user is sent the notification.
(Original)	The method of claim 9, wherein the notification comprises a plurality of notifications based on one or more user-defined rules and/or threshold values, the plurality of notifications being color coded to indicate varying levels of alerts.
(Original)	The method of claim 9, wherein the user-defined rule is written using a scripting language, and includes mathematical relations and conditional expressions.
(Original)	The method of claim 9, wherein at least one of the user-defined rule or the threshold value is tailored to a specific patient or a specific department.
(Original)	The method of claim 9, wherein the user-defined rule describes at least one of a user or a group of users to receive the notification.
(Currently amended)	A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon execution, cause the one or more computers to perform operations comprising:
generating a user-interface configured to dynamically display a parameter and toggle between a tabular display and a graphical display; 
receiving, via a computing device, at least one of a user-defined rule or a threshold value associated with a parameter associated with a patient, wherein the user-defined rule or the threshold value are definable using a scripting language; and 
processing a notification when the at least one of the user-defined rule or the threshold value is triggered, wherein access to create or modify rules and threshold values is limited based on different classes of users such as clinical users, non-clinical users, or other classes of user, wherein the user-defined rule comprises mathematical relations and conditional expressions.
(Currently Amended)	The non-transitory computer readable storage medium of claim 16, wherein the instructions cause the processor to further perform:
generating alerts based on the threshold value having a specified color associated with the threshold value, wherein:
a patient having acceptable readings is displayed having a first color; 
a patient having an low-level alert is displayed having a second color; 
a patient having a high-level alert is displayed having a third color; and 
a patient having a customizable level of alert having a user-defined color.
(Original)	The non-transitory computer readable storage medium of claim 17, wherein the notification transmitted to the user is color coded based on a color corresponding to the displayed alerts.
(Original)	The non-transitory computer readable storage medium of claim 16, wherein the instructions cause the processor to further perform:
	modifying an existing user-defined rule or threshold value.
(Original)	The non-transitory computer readable storage medium of claim 16, wherein the instructions cause the processor to further perform:
receiving user comments via a text box when the user is sent the notification.
21.	(Currently amended)  A system for supporting user-definable rules and providing user notifications to a user by operating on real time data derived from a plurality of medical devices, the system comprising:
a server computer configured to:
receive data from the plurality of heterogeneous medical devices;
dynamically generate a user-interface in response to receiving real time data from the plurality of heterogeneous medical devices and configured to dynamically display the real time data;
receive at least one user-defined rule or parameter threshold, the at least one user-defined rule or parameter threshold being associated with at least one of the plurality of heterogeneous medical devices sources, wherein the at least one user-defined rule or the parameter threshold are definable using a scripting language; 
prioritize triggering of at least one of the user-defined rule or the threshold value based on numerical values assigned to the user-defined rule or threshold value, respectively;
provide a notification to the user in response to the at least one user-defined rule or threshold and the real time data from the plurality of heterogeneous medical devices, wherein access to create or modify the at least one user-defined rule and parameter threshold is limited based on different classes of users such as clinical users, non-clinical users, or other classes of user; and



Statement of Reasons for Allowance
2.	Claims 1-4, 6, 8-9 and 11-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled "Comments on Statement of Reasons for Allowance."

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil N. Kumar whose telephone number is (571) 270-1693 and Fax number is (571) 270-2693.  The examiner can normally be reached on Monday-Fridays 8-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ANIL N KUMAR/						3/2/2021Primary Examiner, Art Unit 2174